Turner, J.
1. “In order to properly present for decision by the Supreme Court the question whether or not error was committed in admitting given evidence, it must appear that objection was made to it and passed upon by the court at the time it was offered, and also what the objection was.” Cooper v. Chamblee, 114 Ga. 116.
2. The evidence in behalf of the State, though circumstantial, fully warranted the finding of the jury that the accused was, as charged in the indictment, guilty of the offense of simple larceny.

Judgment affirmed.


All the Justices concur.